SENTENCIA
El apelante fue convicto por cinco infracciones a la Ley de Sustancias Controladas consistentes en haber poseído, transportado y distribuido la sustancia conocida como marihuana en tres fechas distintas y sentenciado a cumplir penas de cinco a ocho años de presidio por los cargos de transporta-ción y distribución y de uno a tres años de presidio por los cargos de posesión y posesión con intención de transportar y distribuir dicha droga.* Dispuso el tribunal que dichas penas se cumplirían concurrentemente. No conforme con los fallos condenatorios el apelante nos pide la revocación señalando cinco errores alegadamente cometidos por el tribunal de ins-tancia. Todos los errores son inmeritorios y a continuación ex-pondremos los fundamentos de nuestra conclusión.
*5481. El apelante sostiene que las disposiciones de la Ley de Sustancias Controladas relativas a la marihuana violan la cláusula del debido proceso de ley y de la igual protección de las leyes al clasificar y castigar la posesión, traspaso, oculta-ción y transportación de la marihuana al igual que la heroína y la cocaína sin ser aquélla como son éstas drogas narcóticas y adictivas.
El apelante apoya su apuntamiento en lo resuelto por el Tribunal Supremo del Estado de Illinois en los casos de People v. McCabe, 275 N.E.2d 407 y People v. Hudson, 59 Ill.2d 1, pero ninguno de ellos es de aplicación.(1) La impug-nación de la validez del estatuto la hace el apelante por pri-mera vez en su recurso de apelación sin haber planteado pre-viamente la cuestión al tribunal de instancia ni haberse ven-tilado esta en forma alguna. Tal omisión impide levantar la cuestión en esta etapa de los procedimientos.
2. Notamos que hay una total incongruencia entre el se-gundo señalamiento de error y la discusión del mismo. En el señalamiento se impugnan las sentencias dictadas “porque no siendo la marihuana, como son la cocaína y la heroína una droga narcótica y adictiva constituiría un castigo cruel e inusitado en violación de la Quinta Enmienda de la Cons-titución de los Estados Unidos, el imponérsele a un acusado convicto y sentenciado por poseer y tener bajo su dominio, traspasar, ocultar y transportar y vender una cantidad de heroína o cocaína, que son drogas narcóticas y adictivas de acuerdo con la ley y la ciencia.” El apuntamiento es muy confuso y no indica claramente su alcance. En la discusión del mismo el apelante meramente se limita a señalar que como no se ha probado científicamente que la marihuana no es tan nociva como el uso de bebidas alcohólicas el Estado está im-pedido de imponer castigos más severos por la posesión, trans-*549portación, distribución y ocultación y venta de marihuana, que por los mismos actos cometidos en casos de bebidas alco-hólicas. Es decir, en el apuntamiento se refiere a la compara-ción entre la marihuana y la cocaína y la heroína mientras que en la discusión del apuntamiento se refiere a la compara-ción de aquéllas con bebidas alcohólicas. Nada aduce el ape-lante para sostener su apuntamiento de error, aparte de que no sólo no levanta la cuestión en el tribunal de instancia ni presentó prueba que permitiera a éste considerar en alguna forma el planteamiento.
3. Impugna el apelante los fallos condenatorios porque no se probó más allá de duda razonable que la marihuana fuese de la especie “cannabis sativa L” como lo requiere el Art. 101, inciso 116 de la Ley Núm. 4 de 23 de junio de 1971. La prueba presentada por el Ministerio Público demostró más allá de duda razonable que la sustancia ocupada al apelante era marihuana. El apelante no presentó prueba pericial al-guna para refutar dicha prueba. El apuntamiento es frívolo.
4. El apelante impugna en el cuarto señalamiento la sufi-ciencia de la prueba para sostener los fallos condenatorios. Arguye que el agente Lassalle testificó que al entrar a la casa detrás del apelante éste prendió la luz y, sin embargo, en la declaración jurada que presentó ante el fiscal omitió ese hecho.
El examen detenido que hemos hecho de la prueba nos convence que la omisión no tiene la importancia que le im-parte el apelante en su alegato. Estamos convencidos de que la prueba de ser creída como lo fue, es suficiente para sos-tener dicho fallo.
5. Se impugna la renuncia a juicio por jurado por no ha-ber sido hecha inteligentemente. El apuntamiento es inmeri-torio y basta para demostrarlo el siguiente extracto del récord:
*550“Lie. Figueroa Vélez:
Su Señoría, en los casos que se han llamado yo he conversado con el acusado con anterioridad al día de hoy. Precisamente surgió del informe que él deseaba que sus casos se vieran por tribunal de derecho. En el día de hoy hemos podido conversar con él y constatar. Precisamente el acusado está en esa misma actitud y disposición de que sus casos se vean por tribunal de derecho. . . .
Le he explicado, V.H., que el derecho a juicio por jurado es un derecho constitucional que únicamente lo puede renunciar el acusado. El abogado lo que puede es explicarle en qué consiste ese derecho, recomendarle, asesorarlo, pero el derecho es un de-recho inherente del acusado, de él, y que, por lo tanto, única-mente él lo puede renunciar.
Le he explicado, además, que ese derecho consiste en que el acusado, representado por su abogado, participa en la selección del jurado preguntándole y cualificándolo para determinar aquel jurado que finalmente le va a juzgar en una forma imparcial. Que en ese proceso participa el Señor Fiscal y el Hon. Juez. Que una vez juramentadas esas doce personas que son las que constituyen el jurado, escuchan la prueba que desfila por la silla de los testigos y ellos y únicamente ellos son los juzgadores de los hechos para decidir si el acusado es inocente o culpable, conforme a las instrucciones de ley que les diera V.H.
Que para que exista un veredicto, sea en favor de una absolu-ción o sea condenatorio, tienen que concurrir, como mínimo de las doce personas, nueve, o sea, nueve personas, nueve votos constituyen un veredicto, sea absolutorio o sea condenatorio.
Le he explicado, además, que la alternativa es únicamente que sea V.H. quien decida la inocencia o culpabilidad y quien decida, además, las cuestiones de ley.
El acusado insiste que desea que sea V.H. quien lo juzgue y así lo informo a V.H.
Hon. Juez:
Señor Angel Qrtiz Pepín, usted ha estado escuchando a su abogado indicar que usted renuncia a su derecho a ser juzgado por jurado?
Señor Acusado:
Sí, señor.
*551Hon. Juez:
¿Usted efectivamente renuncia a ese derecho constitucional suyo a ser juzgado por jurado ?
R Sí, señor.
P ¿El le ha explicado a usted la diferencia entre un juicio por jurado y un juicio por tribunal de derecho ?
R Sí, señor.
Hon. Juez:
Como quiera que sea, el Tribunal le va a dar una explicación. Mire, el juicio por jurado es aquel que se celebra ante un grupo de damas y caballeros que son seleccionados de entre ese grupo que está aquí, mire, ahí atrás, ese grupo que está ahí. Entre ellos se escogen doce. Entre el Fiscal y la defensa seleccionan doce de ellos y ellos son los que se sientan ahí, escuchan la prueba y después el Tribunal les da unas instrucciones de ley, les explica cuál es la ley que debe gobernar su deliberación, la ley aplicable al caso y ellos se retiran a deliberar y de esas doce personas nueve, por lo menos nueve, tendrían que concurrir, tendrían que estar de acuerdo en que usted es inocente o que es culpable antes que se pueda aceptar ese veredicto de inocencia o de culpabilidad.
¿Me está siguiendo?
R Sí, señor.
P Mientras que por tribunal de derecho, en lugar de ser el jurado, ese grupo, es el Juez el que decide si usted es inocente o culpable de los hechos que se le imputan. ¿Ve la diferencia ahora? Ahora, cuál es la decisión suya, por jurado o por tribunal de derecho?
R Tribunal de derecho.
P ¿Alguien le ha obligado a usted a renunciar a ese derecho de ser juzgado por jurado ?
R No, señor.
P ¿ Alguien le ha amenazado en alguna forma?
R No, señor.
P ¿Lo hace libre, voluntaria, espontáneamente?
R Sí, señor.
P ¿Estuvo usted en la escuela?
R Sí, señor.
P ¿Hasta qué grado?
R Octavo grado.
P ¿Y qué edad tiene?
R Veintinueve.
*552Hon. Juez:
E'l Tribunal entiende que la renuncia es inteligente, cons-ciente y los casos se verán por tribunal de derecho y se llamarán un poco más adelante.” (T.E. págs. 4-8, Vista del 3 de abril de 1974.)
Pero más aún, en la vista señalada el 15 de mayo el apelante ratificó expresamente la renuncia al jurado que había hecho anteriormente. (Véase pág. 1, vista del 15 de mayo de 1974.) Se dicta sentencia confirmando la aquí recurrida.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Negrón García concurre en el resultado con opinión.
(Fdo.) Ernesto L. Chiesa

Secretario


 NOTA DEL COMPILADOR: Con fecha 20 de enero de 1977 el Tribunal Supremo de Puerto Rico emitió la siguiente Orden en el caso de autos:
“Se enmienda nunc pro tune nuestra sentencia de 17 de enero de 1977 a los efectos de eliminar de la página primera de la misma, línea seis, lo siguiente: ‘y posesión con intención de transportar y distribuir dicha droga.’
“Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secreta/rio”



 En el caso de McCabe se presentó al tribunal de instancia volumi-nosa prueba sobre la inconstitucionalidad del estatuto lo que no sucede aquí.